DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, synthetic liquid and glass bubbles, organically modified phyllosilicate (organoclay), 0.75 upper limit of density in the reply filed on 3/10/22 is acknowledged.
Claims 4-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/10/22.

Priority
Claims 1, 3 have support in the provisional ‘991 document and they have a priority date of 7/26/19.  Claim 2 is not supported by the ‘991 document and thus has a priority date of 6/30/20.  The provisional ‘138 document does not support at least the % of glass bubbles and thus the claims cannot rely on this document for support.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/22 and 1/15/21 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and their dependents, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has the limitation “density no greater than 0.8”
Claim 3 has the limitation “density no greater than 0.75”.
There are no units associated with these density values and they are thusly indefinite

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 4530402) and Van Slyke (US 6017854) as evidenced by Schlumberger Online Dictionary definition of organophilic clay.
Smith discloses low density spacer fluids (title).  The spacer fluids are used as part of completing a well to separate drilling fluid from cementing fluid (abstract).  The fluid comprises a nonagglomerating carrier fluid and hollow spheres (abstract).  Figure 1 shows various fluids and the density thereof, the lowest density being about 4.2 ppg, which converts to 0.5 g/cc (4.2ppg*454g/lb*1gal/3785ml).  The fluids are exemplified as water based fluids (table II) but the carrier fluid may be water, hydrocarbons, emulsions or mixtures thereof (Column3 lines 21-25).  The hollow spheres are added in amounts ranging greater than 0 to about 15ppg (1ppg converts to 12 wt% using the conversion detailed above), Column 5 lines 61-65).  The hollow spheres may be hollow glass microspheres (Column 4 line 45).
Smith includes elements as above but does not disclose the specifics of the types of hydrocarbon liquids that may be used.  Van Slyke discloses simplified mud systems (title) comprising non-aqueous based fluids and viscosifying agents (abstract).  Van Slyke discloses the fluids to be used for pretty much any type of wellbore mud or fluid, e.g. drilling, completion, workover, ect (Column 1 lines 4-10), such would embrace the spacer fluids (used in completion operations) of Smith.  Van Slyke discloses that many non-aqueous based fluids have complexity and high costs (Column 1 lines 37-58) and the fluids taught therein are simplified, accessible fluids that have reduced cost and complexity compared to other non-aqueous fluids in the art (Column 2 lines 12-33).  One of ordinary skill would recognize that Smith’s hydrocarbon fluids are a non-aqueous fluid.  Van Slyke discloses various synthetic hydrocarbon fluids in combination with a viscosifying agent may be used instead (Column 2 lines 45-49).  The viscosifying agent may be an organophilic clay (Column 3 line 39) and may be used in amounts ranging 0.4-3 wt% (Column 12 lines 38) and the typical non-aqueous fluids include synthetics such as paraffinic solvents, internal or linear alphaolefins, organic esters and the like (Column 5 lines 49-55).  These include the Saraline brand synthetics.  Table III discloses drilling fluid compositions, the first fluid has a density of 6.67 ppg which converts to 0.80 g/ml (6.67ppg*454g/lb*gall/3785ml), and thus meets the lightweight synthetic hydrocarbon liquid of claim 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Smith the use of the above synthetic non-aqueous fluids as the hydrocarbon fluid therein, as taught by Van Slyke, since this is a recognized suitably known hydrocarbon/non-aqueous liquid for use for any subterranean formation fluids.  Further, such would reduce the cost and complexity of using typical hydrocarbon fluids.
1-5 ppg (the preferred range) of hollow spheres converts to 12-60 wt%. It is the Examiner’s position that the 12-60 wt% hollow sphere concentration would overlap/embrace the claimed vol%.  The organoclay above is implicitly an organically modified organoclay (see the attached Schlumberger dictionary definition of organophilic clay), as required by claim 2.  When combining greater than 0 to 15 ppg hollow particles therein such would embrace the density of claim 3.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frantz (US 2011/0303412) as evidenced by Petrofree MSDS.
Frantz discloses oil based grouting compositions with an insulating material (title).  The grouting composition comprises an oil swellable binding material, such as an organophilic clay, a hydrocarbon liquid and hollow microspheres (abstract).  The hydrocarbon liquid may be a fatty acid ester such as Petrofree ester [0025].  Since such meets the synthetic hydrocarbon liquid of the claims and specification, the density of such must meet that of the claims.  Further, see the Petrofree MSDS, the specific gravity of such is 0.79-0.80, meeting the claimed density requirement for the hydrocarbon liquid.  The hollow microspheres may be glass bubbles [0027] and they may be added in amounts ranging 50-600 pp100g [0028] which converts to 6-72 wt%.  The Examiner takes the wt% and vol% to be approximately the same, elements above embrace and thusly render prima facie obvious the requirements of claim 1.  The composition may include a surfactant [0026] which any amount would meet the claimed “small amount” requirements thereof, as required by claim 2.  The overall density of the fluid may be in the range of 5-25 ppg.  5ppg converts to 0.59 g/ml (5ppg*454g/lb*gall/3785ml), thus, Frantz embraces the requirements of claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA BLAND/           Primary Examiner, Art Unit 1766